Citation Nr: 0307173	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for a left leg stress 
fracture.

5.  Entitlement to service connection for chest pain (claimed 
as undiagnosed illness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  His DD Form 214 indicates that he had a 
machine gunner military occupational specialty for 3 years 8 
months, that he was awarded the Combat Action Ribbon, and 
that he participated in Operations Desert Shield and Storm in 
Saudi Arabia.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in March 1994, 
and the veteran appealed its decisions.  During the course of 
the claims at issue, service connection was established, in 
pertinent part, for tinnitus and asthma.


FINDINGS OF FACT

1.  The veteran's pes planus was noted on service entrance.

2.  The veteran's bilateral pes planus worsened in service.

3.  The veteran does not have bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2002).

4.  The veteran does not have bilateral knee disability.

5.  The veteran does not have residuals of in-service left 
leg shin splints or stress fracture.

6.  The veteran does not have objective indications of 
chronic disability resulting from an undiagnosed illness 
manifested by chest pain.


CONCLUSIONS OF LAW

1.  Bilateral pes planus clearly and unmistakably preexisted 
service and the presumption of soundness at entry does not 
attach.  38 U.S.C.A. § 1111 (West 2002).

2.  Bilateral pes planus was aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.306 (2002).

3.  Bilateral knee disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

4.  A left leg stress fracture was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

5.   Chest pain due to an undiagnosed illness was not 
incurred in or aggravated by service. 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2002). 

6.  Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the February 1993 VA 
Form 21-526, VA's March 1994 rating decision, the December 
1994 statement of the case, the December 1997 letter to the 
veteran, the May 2000 rating decision and June 2000 
supplemental statement of the case, a November 2001 VCAA 
letter to the veteran, and the July 2002 supplemental 
statement of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

38 U.S.C.A. § 1117.  Compensation for disabilities occurring 
in Persian Gulf War veterans  
 
(a) (1) The Secretary may pay compensation under this 
subchapter [38 USCS §§ 1110 et seq.] to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest--  
      (A) during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or  
      (B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).  
   (2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
      (A) An undiagnosed illness.  
      (B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
      (C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  
   
(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time shall be made following 
a review of any available credible medical or scientific 
evidence and the historical treatment afforded disabilities 
for which manifestation periods have been established and 
shall take into account other pertinent circumstances 
regarding the experiences of veterans of the Persian Gulf 
War.  
   
(c) (1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection previously established under this section is no 
longer warranted--  
      (A) a veteran who was awarded compensation under this 
section on the basis of the presumption shall continue to be 
entitled to receive compensation under this section on that 
basis; and  
      (B) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from the disease on the basis of the presumption 
before that date shall continue to be entitled to receive 
dependency and indemnity compensation on that basis.  
   (2) This subsection shall cease to be effective on 
September 30, 2011.  
   
(d) (1) The Secretary shall prescribe regulations to carry 
out this section.  
   (2) Those regulations shall include the following:  
      (A) A description of the period and geographical area 
or areas of military service in connection with which 
compensation under this section may be paid.  
      (B) A description of the illnesses for which 
compensation under this section may be paid.  
      (C) A description of any relevant medical 
characteristic (such as a latency period) associated with 
each such illness.  
   
(e) A disability for which compensation under this subchapter 
[38 USCS §§ 1110 et seq.] is payable shall be considered to 
be service connected for purposes of all other laws of the 
United States.  
   
(f) For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  
   
(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  
   (1) Fatigue.  
   (2) Unexplained rashes or other dermatological signs or 
symptoms.  
   (3) Headache.  
   (4) Muscle pain.  
   (5) Joint pain.  
   (6) Neurological signs and symptoms.  
   (7) Neuropsychological signs or symptoms.  
   (8) Signs or symptoms involving the upper or lower 
respiratory system.  
   (9) Sleep disturbances.  
   (10) Gastrointestinal signs or symptoms.  
   (11) Cardiovascular signs or symptoms.  
   (12) Abnormal weight loss.  
   (13) Menstrual disorders.  
   
38 C.F.R. § 3.317 is as follows:  (a)(1) Except as provided 
in paragraph (c) of this section, VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.



Analysis

Bilateral pes planus disability

Generally, veterans are entitled to a presumption of sound 
condition at entrance to service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  However, this presumption is not an absolute.  
Rather, the presumption either does not attach or is rebutted 
when a defect, infirmity, or disorder is noted at entrance.  
The clinical evaluation at entrance disclosed that the feet 
were abnormal.  The examiner noted the presence of severe pes 
planus.  On the reverse side of the form, there was a 
notation that the veteran was disqualified due to flat feet.  
However, such notations were crossed out.  

Based on the record, although the veteran denied foot 
problems, the evidence clearly and unmistakably establishes 
that pes planus preexisted service and that such was noted at 
entry.  Therefore, the presumption does not attach.  

On service discharge examination in September 1992, bilateral 
pes planus was noted, and the veteran indicated that he had 
or had had foot trouble.  In February 1993, he claimed his 
flat feet were service aggravated.  

On VA examination in May 1993, the veteran complained of flat 
feet symptoms, especially with lifting or excessive walking.  
Marked flat feet was diagnosed.  

Service connection for flat feet is established by way of 
aggravation.  

The evidence shows that the veteran's flat feet became worse 
during service.  He described symptomatic manifestations on 
service discharge examination and on VA examination in May 
1993 and denied any on service entrance.  Additionally, his 
condition was characterized as marked on VA examination in 
May 1993, shortly after service, as opposed to severe on 
service entrance examination.  As such, service connection is 
warranted by way of aggravation.  The evidence shows it 
became worse in service and there is no indication that the 
worsening was due to its natural progress.

The preponderance of the evidence is in favor of the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 
(1991).

Bilateral hearing loss disability.

On service discharge examination in September 1992, the 
veteran's pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
0
LEFT
10
10
5
5
0

On VA examination in May 1993, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

An examiner noted that there was a history of hearing loss.



On VA examination in December 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
20
25
35
LEFT
25
35
15
20
20

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 94 percent in the left ear.  The 
examiner remarked that the veteran's responses were very 
inconsistent and that he had to be reinstructed several 
times.  Testing in another year was recommended.

On VA examination in January 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
25
25
LEFT
25
30
20
30
20

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The above evidence shows that left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 clearly is not 
present.  A preponderance of the evidence also shows that 
right ear hearing loss disability as defined by 
38 C.F.R. § 3.385 is not present.  While the right ear 
responses the veteran provided during the audiometric testing 
which was conducted in December 1996 meet the criteria of 
38 C.F.R. § 3.385, none of the other ones do, and the veteran 
was inconsistent during that examination.  The Board accords 
less probative value to the December 1996 results as the 
examiner determined that responses were not consistent.  

The Board concludes that the veteran does not have bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385, as 
even the latest VA examination in January 2000 shows that he 
does not.  Clearly there is a conflict in the record.  
However, the service medical records were negative for 
hearing loss or hearing loss disability.  In May 1993, there 
was a notation of a history of hearing loss, but the actual 
clinical evaluation disclosed that hearing loss disability as 
defined by 38 C.F.R. § 3.385 was not present.  While hearing 
loss disability as defined by 38 C.F.R. § 3.385 was reported 
in December 1996, the most recent examination and the ones on 
service discharge in December 1992, and by VA in May 1993 and 
January 2000 are more probative, as there were more of those 
examinations than the one in December 1996, which the 
examiner indicated contained inconsistent responses.  In the 
absence of a current disability, service connection can not 
be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

In the veteran's January 1995 VA Form 9, he indicates that he 
was in very noisy situations in service, due to M-60s and 
artillery going off.  This statement is consistent with his 
service as shown by his service records including his DD Form 
214 showing the combat action ribbon and military duties as a 
machine gunner and is accepted per the combat evidence rule 
at 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304.  However, the 
combat evidence rule does not apply to proof of whether 
hearing loss disability is present currently.

The veteran asserts in his January 1995 VA Form 9 that he 
currently has hearing loss disability.  However, the 
circumstances in which impaired hearing will be considered to 
be a disability are outlined in 38 C.F.R. § 3.385. There is 
ample evidence of record, and the preponderance of the 
evidence shows that the veteran's hearing impairment does not 
constitute hearing loss disability per 38 C.F.R. § 3.385.  
The veteran's January 1995 statements that he has difficulty 
hearing are not as probative as the audiometric reports 
prepared by skilled professionals.  His statements are not 
the type of evidence which the regulation specifies is 
evidence of a hearing loss disability, and the audiometric 
reports are.  They show that hearing loss disability is not 
present.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Bilateral knee disability.

Service medical records show no knee problems and the veteran 
denied having or having had a trick or locked knee on service 
discharge examination in September 1992.  

On VA examination in May 1993, he complained of pain in his 
knees when the weather was cold or if he exercised 
vigorously.  He denied ever having swelling or locking, and 
stated that as soon as he backed off the exercise, the knees 
were comfortable.  Clinically he was well developed and had 
normal appearing lower extremities with very well developed 
quadriceps mechanisms.  He had normal knee flexion and normal 
extension, and 10 degrees of passive hyperextension.  His 
gait was normal, he had normal coordination and balance in 
his lower extremities, he had normoactive responses at his 
knees, and no pathological reflexes were elicited.  The 
diagnosis was history of knee dysfunction -- no objective 
findings.

On VA examination in December 1996, he was well developed and 
up and about in the examining room in no immediate distress.  

The veteran asserted in January 1995 that he had knee pain in 
service while he was stationed in Bermuda, and he asserted at 
the time of the May 1993 VA examination that he has 
occasional knee pain.  The combat evidence rule does not 
apply as the veteran states his problems occurred in Bermuda.  
However, his statements about knee pain in and after service 
are acceptable as he is competent to indicate when he feels 
knee pain.  Clearly, there is a conflict in the evidence as 
to whether knee disability is present.  However, the above 
medical evidence is more probative in establishing that the 
veteran has no knee disability.  The VA examiner in May 1993 
found no objective findings and found that the veteran had 
very well developed quadriceps and a normal gait, 
coordination, and balance. Moreover, the veteran showed no 
signs of disability at the time of the December 1996 VA 
examination.  He was well developed and up and about with no 
immediate distress.  The objective evidence from trained 
health care providers and the diagnosis of no objective 
findings on VA examination specifically concerning the knees 
in May 1993, is far more persuasive than the subjective 
evidence from the veteran which is not supported by any 
objective findings.  In the absence of a current disability, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 43-144 (1992).  At this time, there is no competent 
evidence that the veteran has a disease or injury to account 
for his complaints.  At best, there is a complaint of pain 
without underlying pathology.  In the absence of disease or 
injury, service connection may not be granted.   Pain cannot 
be compensable in the absence of an in-service disease or 
injury to which the pain can be connected by medical 
evidence.  Such a "pain alone" claim must fail when there 
is no sufficient showing that pain derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
(Fed. Cir. 2001).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Left leg stress fracture.

The veteran was seen in service for possible left anterior 
compartment shin splints in August 1989.  In September 1989, 
he complained of right shin and leg pain.  A bone scan was 
ordered.  Flow films showed no significant difference between 
the lower legs. The blood pool phase showed slight increased 
activity in the right tibia at the junction of the upper and 
middle thirds.  The activity was linear and appeared to be 
along the cortex of the tibia.  The overall appearances were 
suggestive of shin splints rather than a stress fracture.  
The veteran was seen in service in February 1990 for a left 
achilles tendon strain.  In April 1990, bilateral 
tibia/fibula X-rays by the service to rule out stress 
fracture were negative.  He was seen in service for a left 
ankle sprain in August 1990.  A left ankle X-ray was negative 
in August 1990.  His left lower extremity was normal on 
service discharge examination in September 1992.  

At the time of a VA examination in May 1993, it was reported 
that the veteran sustained what was described as a stress 
fracture of his left leg in service, in Bermuda, and that 
apparently there had been no problem with his left leg since 
its healing.  Clinically, he had very well developed 
quadriceps, his gait was normal and he had normal appearing 
lower extremities, normal plantar flexion, dorsiflexion, 
inversion, and eversion of his ankle joints, and normal 
coordination and balance in his lower extremities.  

In the veteran's January 1995 VA Form 9, he reported that his 
symptoms occurred when he was in service in Bermuda, and that 
he had been told in service that his leg was irritated but 
not to the point of a stress fracture.  He felt that the pain 
he continued to have in his leg was from his pes planus.  

The veteran's extremities were normal on VA examination in 
January 2000. 

The combat evidence rule does not apply, as the evidence 
indicates that the veteran's symptoms occurred while in 
Bermuda.  However, the veteran is competent to indicate that 
he had left leg pain in and after service.  

However, given all of the evidence, the Board concludes that 
the veteran has no current left leg disability and that he 
had left shin splints in service which were acute and 
transitory in nature and resolved completely without chronic 
residuals.  The radiographic data in September 1989 was more 
suggestive of shin splints, those in April 1990 were negative 
for a stress fracture, his left lower extremity was normal on 
service discharge examination in September 1992, his clinical 
findings were all normal on VA examination in March 1993 and 
in January 2000, and even the veteran indicated in January 
1995 that he did not feel that he continued to have pain from 
his shin splints.  The preponderance of the evidence shows 
that the veteran had in-service shin splints and that they 
resolved without residuals as no current left leg shin 
splints or stress fracture disability is shown.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Chest pain

The veteran claims service connection for chest pain.  As 
noted in the introduction, he had service in the Persian Gulf 
during Operations Desert Shield and Storm and he has been 
service-connected for asthma.  Service medical records show 
treatment for respiratory problems in service.  The combat 
evidence rule applies because in his January 1995 VA Form 9, 
the veteran indicated that he experienced the chest pain at 
the time the oil fires were burning in Kuwait.  

A VA physician indicated at the time of a January 2000 VA 
examination that the veteran's chest pressure is secondary to 
his bronchospasm, and that there is no evidence of cardiac 
disease.  Thus, the evidence shows that his chest pain is 
from his asthma which is already service-connected.  The 
veteran's January 1995 statement is not in conflict with the 
physician's opinion in January 2000, as the veteran stated in 
January 1995 that he felt that he continued to have chest 
pains from the oil fires in Kuwait.  

The provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.317 
indicate that VA shall compensate a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by symptoms, provided that such disability became 
manifest either during active service in Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and provided that such disability by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

Since the preponderance of the evidence shows that the 
veteran's chest pain is attributed to his asthma, service 
connection for chest pain pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.317 is not warranted.  While the veteran 
indicated in his January 1995 VA Form 9 that he feels his 
condition falls under what is now being called Persian Gulf 
Syndrome, the operative point is that he is not shown to have 
objective indications of chronic disability that cannot be 
attributed to any known clinical diagnosis.  Instead, his 
chest pressure has been deemed bronchospasm, and this can be 
attributed to his service-connected asthma.  Therefore, VA 
may not compensate him for chest pain pursuant to 
38 U.S.C.A. § 1116 and 3.317.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for bilateral hearing loss 
disability is denied.  Entitlement to service connection for 
bilateral knee disability is denied.  Entitlement to service 
connection for a left leg stress fracture is denied.  
Entitlement to service connection for chest pain (claimed as 
undiagnosed illness) is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

